Citation Nr: 0016931	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-08 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, and from August 1981 to January 1985.  

In 1988, the veteran commenced his claim of entitlement to 
service connection for PTSD.  In an April 1989 decision, the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania denied 
the claim.  Notice of the decision, including information 
concerning the veteran's appellate rights, was issued in 
April 1989.  In 1993, the veteran applied to reopen his 
claim.  In an August 1994 decision, the ROIC determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.  Notice of the decision, and information 
concerning the veteran's appellate rights was issued in 
August 1994.  However, appellate action was not initiated 
with regard to either of the ROIC's decisions.    

In 1996, the veteran made another application to reopen this 
claim.  Apparently, the ROIC reopened and denied the claim in 
an August 1997 decision.  This matter came to the Board of 
Veterans' Appeals (Board) from that decision.  In November 
1997, the veteran submitted a notice of disagreement.  A 
statement of the case was issued in May 1998.  In June 1998, 
the veteran filed his substantive appeal, which included a 
request for a personal hearing before a member of the Board.  
As per his request, hearings were scheduled for December 1999 
and May 2000, but the veteran failed to appear.  

In the August 1997 decision, the ROIC in effect reopened the 
claim and undertook further development of the evidence, but 
has again denied service connection for PTSD.  Even though 
the ROIC reopened the claim, the Board is required to 
consider whether the appellant has submitted new and material 
evidence to reopen the claim before considering the claim on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 1991); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Such consideration 
is set forth in the decision below.  


FINDINGS OF FACT

1.  In an unappealed decision of August 1994, the ROIC 
determined that new and material evidence had not been 
submitted to warrant reopening the claim of service 
connection for PTSD that was initially denied in April 1989. 

2.  The evidence reviewed and submitted since the ROIC 
refused to reopen the claim in August 1994 is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

4.  There is competent (medical) evidence demonstrating a 
current diagnosis of PTSD. 

5.  The service records reflect combat service in Vietnam. 

6.  The competent (medical) evidence suggests that there is a 
link between stressors associated with his Vietnam service 
and the diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the ROIC refused to reopen the 
claim of service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As noted in the Introduction, the veteran commenced a claim 
of entitlement to service connection for PTSD in 1988, which 
the ROIC denied.  In the April 1989 decision, the ROIC denied 
the claim on the basis that the condition had not been 
diagnosed.  At that time, the evidence of record consisted of 
the veteran's service records, service medical records from 
his second period of service, a July 1974 hospitalization 
report, and a 1989 VA examination report.  

The veteran's service records reflect the combat nature of 
the veteran's service for the period he was in Vietnam.  The 
veteran's DD Form 214 reflects the award of a Purple Heart 
and a Combat Infantryman Badge.  

In July 1974, the veteran was hospitalized at the Milton S. 
Hershey Medical Center Hospital following a suicide attempt.  
He was diagnosed with adult situation reaction with 
depression and suicide attempt, as well as schizoid and 
passive dependent type personality disorder.  

The enlistment examination and medical history reports of 
1981 are negative with regard to psychiatric disorders.  In 
1984, the veteran was diagnosed with adjustment disorder with 
paranoid traits.  A mental evaluation report of September 
1984 reflects the diagnosis of severe paranoid personality 
disorder.  

A VA examination was conducted in 1989.  The examiner 
diagnosed paranoid type schizophrenia.  The examiner noted 
that the veteran presented with a history of increasing 
paranoid ideation with ideas of reference and influence.  The 
claims folder was not available for review.  The examiner 
referred to a reported admission to a VA facility during 
which the veteran was successfully treated with neuroleptic 
medication.  He described a constricted life, and tended to 
be a loner with few friends.  His work and social adjustment 
had been poor.  The examiner noted that it appeared that he 
had many secondary symptoms of his schizophrenic illness.  

In 1993, the veteran applied to reopen his claim.  At that 
time, the evidence added to the record consisted of a 1969 
enlistment examination report which is negative with regard 
to psychiatric disorders.  

In an August 1994 decision, the ROIC determined that new and 
material evidence had not been submitted to warrant reopening 
the claim.  Appellate action was not initiated, and the 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) United States has established a two-step analysis 
that must be applied in cases in which a claimant seeks to 
reopen a claim that has become final.  First, there must be a 
determination as to whether there is new and material 
evidence to reopen the claim.  If there is such evidence, the 
claim must be reviewed on the basis of all the evidence, both 
old and new.  A decision regarding either is appealable.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the evidence 
is found to be new and material under these guidelines, the 
claim is reopened, and then the Board must evaluate the 
merits of the veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the ROIC's refusal to reopen the claim in August 1994.  
Evidence added to the record since that decision consists of 
a July 1974 report from Philhaven Hospital, VA treatment 
records from the 1980s and 1990s, and a March 1997 VA 
examination report.  

In early July 1974, the veteran voluntarily committed himself 
to Philhaven Hospital.  He was diagnosed with schizoid 
personality with explosive outbursts "when in his cups."

VA records dated in the 1980s and 1990s reflect psychiatric 
treatment as well as references to PTSD and schizophrenia.  
In a December 1989 entry, an examiner reported a diagnosis of 
PTSD in a schizophrenic disorder.  Later that December, the 
veteran was hospitalized and diagnosed with rule out paranoid 
schizophrenia and PTSD.  It was noted that a neurological 
consult recommended a diagnostic impression of acute 
psychotic thought process with chronic PTSD and intermittent 
alcohol abuse.  However, another examiner determined that the 
disorder was more of a component of paranoid schizophrenia.  

In March 1997, the examiner mentioned that the veteran's 
medical history is significant for PTSD and questionable 
paranoid schizophrenia.  The examiner commented that it was 
difficult to screen for the PTSD symptoms and ask questions 
because the veteran's thoughts were somewhat disorganized and 
he was unable to answer them successfully.  The examiner 
determined that this was likely secondary to his psychotic 
symptoms, although he indicated that it presently was not a 
problem.  The examiner diagnosed psychotic disorder, not 
otherwise specified, versus schizophrenia, paranoid type.  
The examiner also diagnosed rule out PTSD, and indicated that 
it would need to be re-examined when the veteran's psychotic 
symptoms improved.   

The Board finds that the evidence is new and material since 
the medical evidence of record includes references to a 
diagnosis of PTSD.  Initially, the lack of a diagnosis was 
given as the reason for denying the claim.  Therefore, it is 
the determination of the Board that the evidence presented by 
the appellant with regard to his claim of entitlement to 
service connection for is new and material, thus the claim is 
reopened.  

A Well-Grounded Claim

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for PTSD.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim presented is plausible.  
Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

Here, there is evidence of record that shows that the veteran 
has been diagnosed with PTSD.  This diagnosis appears in VA 
hospitalization report of 1989, and is referred to in other 
treatment records.  Regarding stressors, the service records 
clearly reflect the veteran's combat service.  Also, the 
reports which contain references to PTSD also include mention 
of the veteran's combat service.  Therefore, the evidence 
tends to show that there is a link between the stressors and 
the diagnosis of PTSD. 

ORDER

The reopened claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Service Connection for PTSD

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

In this case, the veteran was afforded a VA examination in 
March 1997.  As discussed in the above decision regarding new 
and material evidence, the examiner recommended that another 
examination be completed when the veteran's psychotic 
symptoms improved.  As noted above, under 38 C.F.R. 
§ 3.304(f), the medical evidence diagnosing the condition 
must conform to DSM-IV, as provided under 38 C.F.R. § 4.125.  
Given the difficulty the VA examiner faced in 1997, and the 
various psychiatric diagnoses of record, the veteran should 
be afforded another VA examination.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request from the 
veteran, information concerning VA and 
non-VA psychiatric treatment he has 
received.  The necessary authorization 
should be obtained in order to secure 
private medical records.  After all the 
pertinent records have been obtained, 
they should be associated with the claims 
folder. 

2.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of all psychiatric disorders 
that are currently present.  The 
examination report should explicitly 
reflect review by the examiner of all 
pertinent information in the claims 
folder.  The examiner should specify 
whether it is at least as likely as not 
that the veteran has PTSD, and, if so, 
(1) whether one or more combat stressors 
were sufficient to produce PTSD in the 
veteran; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the combat 
stressor or stressors in service.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The RO should adjudicate the claim 
of entitlement to service connection for 
PTSD under all applicable statutes and 
regulations, including 38 C.F.R. § 
3.304(f) (1999).  If the action taken 
remains adverse to the veteran, a 
Supplemental Statement of the Case 
should be issued, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



